Citation Nr: 9900405	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  93-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a neck injury, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to service connection for residuals of a 
brachial cleft cyst claimed as secondary to the service-
connected residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to March 1970 
and from June 1975 to March 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The case returns to the Board following a remand to the RO in 
December 1995.  


REMAND

In the December 1995 remand, the Board instructed the RO to 
afford the veteran a VA examination, to include all necessary 
tests and studies.  In addition to reporting all clinical 
manifestations of the service-connected residuals of a neck 
injury, the examiner was specifically asked to provide an 
opinion as to whether the branchial cleft cyst, that had been 
removed in 1993, was caused or aggravated by the service-
connected neck disability.  

A review of the claims folder reveals a December 1996 VA 
examination report.  The examiner indicated that X-rays of 
the cervical spine were needed in order to adequately assess 
the extent of the neck disability.  It was also noted that 
magnetic resonance imaging (MRI) might be needed.  Although 
the report states that the examiner would order the X-rays, 
there are no X-ray reports associated with the examination.  
In addition, the examiner failed to offer any opinion as to 
the etiology or possible aggravation of the branchial cleft 
cyst.  

Thereafter, RO personnel made two attempts to obtain a VA 
examination that complied with the requirements set forth in 
the Boards remand.  However, subsequent VA examination 
reports were still offered without consideration of the 
recommended radiographic studies.  Also, there is no opinion 
of record regarding the relationship between the service-
connected neck injury and the branchial cleft cyst.      

In a recently decided case, the Court of Veterans Appeals 
(Court) held that a remand by the Court or the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Failure of the Board to insure compliance 
with remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision. Id.    

During his September 1998 hearing in Washington, D.C., it was 
indicated that the veteran had received treatment at a VA 
outpatient treatment clinic that year.  Those records should 
be associated with the claims folder 
 
Accordingly, the case is again REMANDED to the RO for the 
following action:   

1.  The RO should obtain VA outpatient 
treatment records since May 1997.  Any 
records received should be associated 
with the claims folder.

2.  The RO should afford the veteran a VA 
examination to determine the nature and 
severity of any orthopedic disability of 
the present.  All indicated tests and 
studies, to include X-rays and other 
radiographic studies, must be performed.  
The claims folder must be made available 
to the orthopedist for review prior to 
the examination.  The physician is 
specifically asked to review the 
veterans service medical records as well 
as May 1993 records from Harrisburg 
Hospital.  The examiner is asked to 
report in detail all clinical 
manifestations of any disability of the 
cervical spine as well as disability 
shown by radiographic evidence.  In 
addition, the orthopedist is asked to 
answer the following questions: 1) is it 
as likely as not that the branchial cleft 
cyst was proximately due to or the result 
of the service-connected neck injury?  If 
not, 2) is it as likely as not that the 
service-connected neck injury aggravated 
the branchial cleft cyst?  Any opinion 
should be supported by a complete 
rationale.  If the examiner is unable to 
answer any question, the report should so 
state.   

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veterans claim of entitlement to a 
disability rating greater than 20 percent 
for residuals of a neck injury and 
entitlement to service connection for a 
branchial cleft cyst claimed as secondary 
to the service-connected neck injury.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veterans claim.  
No action is required of the veteran until notified.  He is 
free to submit additional evidence if desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).
- 2 -
